DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:  limitation “according the control” in line 19 is recommended to change to “according to the control”.  Appropriate correction is required.
Claims 3-5 are objected to because of the following informalities:  limitation “the interaction” does not have a proper antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the control result" in lines 19-20.  There is insufficient antecedent basis for this limitation in the claim. It is not clear what the control result refers to.
Claims 2-8 are rejected as being indefinite for the same reasons cited in the rejection of independent claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 20210166459 A1), and in view of Jeon (US 20160005207 A1), and further in view of Tsuchiya (US 20180264652 A1).

Regarding Claim 1, Miller discloses A coding training method using augmented reality as a method performed by a computing device including a camera (ABS reciting “Real-time animation of a virtual character”. ¶2 reciting “augmented reality”. ¶5 reciting “systems and methods for avatar animation using MDP policies”. ¶47 reciting “The wearable system 200 can include an outward-facing imaging system 464 (shown in FIG. 4) which observes the world in the environment around the user.” And ¶53 reciting “ FIG. 3 shows an example wearable system 200 . . . As illustrated, two wide-field-of-view machine vision cameras 316 (also referred to as world cameras) can be coupled to the housing 230 to image the environment around the user. ”), the coding training method comprising: 
a first step of obtaining coding training content; (Fig. 5. ¶91-92 disclosing obtaining virtual content, and reciting “At block 510, the wearable system may identify a particular UI. . .  At block 520, the wearable system may generate data for the virtual UI.” (¶91), and “At block 530, the wearable system may send the data to the display from the cloud or the data may be sent from a local database to the display components.” (¶92)) 
a second step of selecting one or more points included in the coding training content; (¶113 disclosing a map database 710 containing one or more points, and reciting “The map database 710 may comprise various points collected over time and their corresponding objects. ”)
a third step of obtaining an image photographed by the camera; (¶112 reciting “The wearable systems can use various sensors (e.g., accelerometers, gyroscopes, temperature sensors, movement sensors, depth sensors, GPS sensors, outward-facing imaging system, etc.) to determine the location and various other attributes of the environment of the user. This information may further be supplemented with information from stationary cameras in the room that may provide images or various cues from a different point of view. The image data acquired by the cameras (such as the room cameras and/or the cameras of the outward-facing imaging system) may be reduced to a set of mapping points.” In addition, Fig. 8, 810 Use cameras and various input elements to collect images, points, and data. ¶119 reciting “The user's FOV camera, sensors, GPS, eye tracking, etc., convey information to the system at block 810.”)
a fourth step of recognizing the photographed image and matching one or more objects included in the photographed image with the one or more points; (¶113 reciting “One or more object recognizers 708 can crawl through the received data (e.g., the collection of points) and recognize or map points, tag images, attach semantic information to objects with the help of a map database 710. ”, and ¶114 reciting “Based on this information and collection of points in the map database, the object recognizers 708a to 708n may recognize objects in an environment. For example, the object recognizers can recognize faces, persons, windows, walls, doors, user input devices, televisions, documents, other objects in the user's environment, etc. ”)
a fifth step of displaying an image and the matched one or more points; (¶117 reciting “the MR environment 700 may include information about a scene happening in California. The environment 700 may be transmitted to one or more users in New York. Based on data received from an FOV camera and other inputs, the object recognizers and other software components can map the points collected from the 850. For example, the desired virtual scene (e.g., user in CA) may be displayed at the appropriate orientation, position, etc., in relation to the various objects and other surroundings of the user in New York.”)
a sixth step of displaying a virtual robot on the photographed image; (¶128 reciting “A wearable device can use information acquired of a first user and the environment to animate a virtual avatar that will be rendered by a second user's wearable device to create a tangible sense of presence of the first user in the second user's environment.”)
an eighth step of arranging the one or more instruction blocks at the one or more points; (¶231 reciting “a policy can be selected and mapped to the navigation mesh and blend points (or tags) looked up in the policy table.”, in other words, policies are arranged at the one or more points of a navigation.)
a ninth step of controlling the virtual robot in order in which the one or more instruction blocks are arranged, moving the virtual robot along the one or more points, and performing instructions corresponding to the instruction blocks arranged at each point; (¶233 reciting “The system 690 can select a control policy (e.g., available from the policy block 1536), lay down the selected control policy, and execute the policy so that the avatar is rendered as moving to a new position (and with a. desired pose) in the environment. As will be described with 690 can iterate selecting, laying down, and executing the policy until the goal state is reached by the avatar.”) and 
a tenth step of displaying the movement of the virtual robot according the control result. (¶233 reciting “ execute the policy so that the avatar is rendered as moving to a new position (and with a. desired pose) in the environment”)
However, Miller does not explicitly disclose a seventh step of displaying one or more instruction blocks each including one or more instructions for controlling a movement of the virtual robot;  arranging the one or more instruction blocks at the one or more points based on user input for the one or more instruction blocks displayed.
It is well known to a person of ordinary skill in the art to create an animation path via user input. In addition, Jeon teaches “a method, system, and computer-readable recording medium for generating a motion sequence of an animation” (¶1). Further, Jeon recites “ Referring to FIG. 7, in a state in which a movement path 730 of a character 720 and two sections 731 and 732 and one point 733 included in the movement path 730 are generated, a pod controller 740 may be provided to assist a user in assigning motions to the movement path 730, the sections 731 and 732, or the point 733. Specifically, when the specific point 733 is selected by a user operation, the pod controller 740, which may visually include graphical elements 761 to 764 corresponding to motions assignable to the point 733, may be displayed, possibly together with a selection menu 760 enumerating the graphical elements 761 to 764 corresponding to the motions assignable to the point 733 via the pod controller 740.” (¶48). Therefore, Jeon teaches displaying one or more instruction blocks each including one or more instructions for controlling a movement of the virtual robot (Fig. 7, a selection menu 760), and arrange the instruction at the one or more points (Fig. 7, point 733) based on user input.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Miller) to adapt the animation generation with user input (taught by Jeon). The suggestions/motivations would have been “for animation authoring tools by which even non-experts can easily author 3D animations and precisely input paths and motions of objects.” (¶4), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Miller in view of Jeon does not explicitly disclose the method is for coding training. However, the limitation “coding training” does not limit the claim because the method taught by Miller in view of Jeon is capable of coding training. Coding training is known to a person of ordinary skill in the art. In addition, Tsuchiya teaches “a toy that causes a movable object to move on a traveling path. The present invention applies to a toy which is useful for intellectual training and is suitably designed for, for example, infants to learn basic computer programming.” (¶1). Specifically, Tsuchiya recites “in an educational toy that causes a movable object of self-running type to move on a moving path according to the invention according to claim 1, the educational toy includes a plurality of command panels including command information readable by a reading module provided in the movable object, the moving path is configured by arranging, in an arbitrary sequence, a part or all of the command panels arbitrarily selected by a player, and the movable object sequentially reads, using the reading module, the 
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the method (taught by Miller in view of Jeon) to apply the method to coding training (taught by Tsuchiya). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 2, Miller in view of Jeon and Tsuchiya discloses The coding training method using augmented reality of claim 1, wherein the first step includes: 
an eleventh step of obtaining a mission included in the coding training content; and 
a twelfth step of displaying the mission, and 
the ninth step includes: 
a thirteenth step of determining whether or not the mission is achieved according to the control result; and 
a fourteenth step of displaying feedback according to whether or not the mission is achieved.
(Tsuchiya teaches an educational toy that has command panels 121 shown in Fig. 5. ¶47 reciting “a command panel 121a is a panel including the command information to cause the movable robot 110 to start moving, and is arranged at a start point of the 120.” And ¶48 reciting “A command panel 121b includes the command information to cause the movable robot 110 to stop moving, and is arranged at a goal point of the moving path 120.” Thus, Tsuchiya teaches a mission to cause the robot 110 moving along the path 120. Further, ¶54-55 teaching determining whether or not the mission is achieved according to the control result and generating an error sound while stopping the robot, when the movable robot 110 deviates from the moving path 120. In addition, ¶48 reaching a fanfare sound is played and the robot stops on the goal point 121b. Therefore, Tsuchiya teaches displaying the robot on a goal point or an intermediate point according to whether or not the mission is achieved. Miller in view of Jeon discloses a method using augmented reality. It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to apply the method (taught by Kumar) to the educational toy and displaying the feedback of training (taught by Hecht). The suggestions/motivations would have been Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. )

Regarding Claim 3, Miller in view of Jeon and Tsuchiya discloses The coding training method using augmented reality of claim 2, wherein the thirteenth step includes: 
a fifteenth step of determining the interaction between the one or more object and the virtual robot; (¶167 reciting “Navmesh path planning can determine a traversable path for the avatar (e.g., one that avoids obstacles or fail states (e.g., falling off of a cliff) in the environment) by identifying a corridor, which is an ordered list of 708 can categorize the objects in the room and the contextual information analysis system 688 can determine the context of the object (e.g., obstacle, fail state, navigable or traversable area, etc.). ”) and 
a sixteenth step of determination whether or not the mission is achieved at each of the one or more points based on the interaction, and 
the fourteenth step includes: 
a seventeenth step of displaying the feedback according to whether or not the mission is achieved at each of the one or more points.
(Tsuchiya teaches displaying feedback according to whether or not a mission is achieved. The combination of Miller in view of Jeon and Tsuchiya would have taught determining whether or not a mission at a point is achieved and displaying a feedback accordingly. The suggestions/motivations would have been the same as that of Claim 1 rejections.)

Allowable Subject Matter
Claims 4-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 4 is distinguished from the closest known prior art alone or in reasonable combination, in consideration of the claim and its base claims as a whole. Claims 5-8 
The closest prior art (Miller in view of Jeon and Tsuchiya) teaches a coding training method using augmented reality. However, the closest prior fails to teach the limitations of claim 4 in combination with the reaming aspects of its base claims..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/YI WANG/Primary Examiner, Art Unit 2611